Exhibit 10.1

 
 
Execution Version
















SEPARATION AGREEMENT
 
 
by and among
 
 
LOEWS CORPORATION,
 
 
LORILLARD, INC.,
 
 
LORILLARD TOBACCO COMPANY,
 
 
LORILLARD LICENSING COMPANY, LLC,
 
 
ONE PARK MEDIA SERVICES, INC.
 
 
and
 
 
PLISA S.A.






















Dated as of May 7, 2008.
 

 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page
 
ARTICLE I


DEFINITIONS


Section 1.1
Certain Definitions
2
Section 1.2
Other Definitions
7
       
ARTICLE II
         
ALLOCATION OF COSTS AND EXPENSES
       
Section 2.1
Allocation of Costs and Expenses
8
       
ARTICLE III
         
RELEASE AND INDEMNIFICATION
       
Section 3.1
Release of Pre-Separation Claims
10
Section 3.2
General Cross Indemnification
12
Section 3.3
Registration Statement Indemnification
13
Section 3.4
Notice and Defense of Claims
15
Section 3.5
Contribution
17
Section 3.6
Subrogation
17
Section 3.7
Other Matters
18
Section 3.8
Covenant to Remove Indemnified Party
18
Section 3.9
Tax Matters
18
       
ARTICLE IV
         
TAX RELATED PROVISIONS
       
Section 4.1
Non-Taxable Transaction
19
Section 4.2
Tax Returns and Tax Payments
19
Section 4.3
Representations and Covenants
24
Section 4.4
Indemnity Obligations and Payments
27
Section 4.5
Tax Contests
28
Section 4.6
Cooperation; Retention of Records; Access; Confidentiality
29
Section 4.7
Further Assurances
31
Section 4.8
Dispute Resolution
31

 
 
i

--------------------------------------------------------------------------------


 
 

       
ARTICLE V
         
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER, DISPOSITION AND
   
DIVESTITURE
       
Section 5.1
Consolidation, Merger, Conveyance, Transfer, Disposition and Divestiture
31
 
 
   
ARTICLE VI
         
DISPUTE RESOLUTION
       
Section 6.1
Negotiation
32
Section 6.2
Arbitration
33
Section 6.3
Costs and Expenses
34
Section 6.4
Confidentiality of Arbitration Proceedings
34
Section 6.5
Tax Matters
34
       
ARTICLE VII
         
OTHER PROVISIONS
       
Section 7.1
Treatment of Carolina Group 2002 Stock Option Plan
34
Section 7.2
Provision of Information
35
Section 7.3
Binding Effect
35
Section 7.4
No Assignment
35
Section 7.5
No Third Party Beneficiaries
36
Section 7.6
Notices
36
Section 7.7
Governing Law
36
Section 7.8
Counterparts
36
Section 7.9
Severability
36
Section 7.10
Amendment, Modification and Termination
36
Section 7.11
Entire Agreement
36
Section 7.12
No Circumvention
36
Section 7.13
Descriptive Headings
36
Section 7.14
Drafting of Language
36

 

 
  ii

--------------------------------------------------------------------------------

 

 
SEPARATION AGREEMENT
 
 
SEPARATION AGREEMENT, dated as of May 7, 2008, by and among LOEWS CORPORATION, a
Delaware corporation (“Loews”), LORILLARD, INC., a Delaware corporation
(“Lorillard”), LORILLARD TOBACCO COMPANY, a Delaware corporation, LORILLARD
LICENSING COMPANY, LLC, a North Carolina limited liability company, ONE PARK
MEDIA SERVICES, INC., a Delaware corporation, and PLISA S.A., a Swiss société
anonyme.
 
 
WHEREAS, Loews is and will remain the owner of all of the issued and outstanding
shares of common stock of Lorillard until the Effective Date (as defined below);
and
 
 
WHEREAS, in accordance with its certificate of incorporation and applicable law,
the Board of Directors of Loews has determined to distribute Loews’s entire
ownership interest in Lorillard to the holders of Loews’s Carolina Group stock
(“CG Stock”) and Loews common stock in several integrated transactions by which
Lorillard will become a separate public company; and
 
 
WHEREAS, Loews and Lorillard acknowledge and agree that the Separation will
benefit both Loews and the Lorillard Group as more fully described in the
Registration Statement; and
 
 
WHEREAS, Loews and Lorillard acknowledge and agree that Lorillard has always
operated as an independent subsidiary of Loews, although from time to time
plaintiffs have named Loews as a defendant in Actions allegedly arising out of
the business and activities of Lorillard and other members of the Lorillard
Group, and may do so in the future; and
 
 
WHEREAS, each member of the Lorillard Group acknowledges that Loews is not a
proper party in any Action of the type referred to in the preceding clause, and
is not responsible for any costs or damages which may arise from any such Action
and, accordingly, it would be appropriate to indemnify the Loews Group in
respect thereof; and
 
 
WHEREAS, Loews acknowledges that Lorillard, as an independent company, would not
be a proper party to any Action based on the actions of Loews, and, accordingly,
it would be appropriate to indemnify the Lorillard Group in respect thereof.
 
 
NOW, THEREFORE, in contemplation of Lorillard ceasing to be wholly-owned by
Loews and for good and valuable consideration, the receipt and adequacy of which
are acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1    Certain Definitions.  In addition to the terms defined elsewhere
in this Agreement, the following terms have the following meanings:
 
“Action” means any claim, action, cause of action, suit, proceeding, demand or
investigation, whether civil, criminal, administrative, investigative or other.
 
 
“Agreement” and “hereof” and “herein” means this Separation Agreement, including
all amendments, modifications and supplements and any exhibits or schedules to
any of the foregoing, and refers to the Agreement as the same may be in effect
at the time such reference becomes operative.
 
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in New York City are authorized or
obligated by law or executive order to close.
 
 
“Carryback Item” means any net operating loss, net capital loss, excess tax
credit or other similar Tax item which may or must be carried from one taxable
period to another taxable period under the Code or other applicable Tax law.
 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
“Contingent Dividend” shall have the meaning ascribed to such term in the
Registration Statement.
 
 
“Deconsolidation Date” means the date of the Deconsolidation Event.
 
 
“Deconsolidation Event” means any event or transaction occurring on or after the
Effective Date, including the Separation or any component thereof, that causes
Lorillard to no longer be eligible to be included in the Loews Consolidated
Group for Federal Income Tax purposes.
 
 
“Effective Date” shall mean the closing date of the Redemption.
 
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
 
2

--------------------------------------------------------------------------------


 
 
“Exchange Offer” shall have the meaning ascribed to such term in the
Registration Statement.
 
 
“Federal Income Tax” means any Tax imposed under Subtitle A of the Code and any
related interest and any penalties, additions to such Tax, or additional amounts
imposed with respect thereto.
 
 
“Filings” means annual audited financial statements, annual reports to
stockholders, annual, quarterly and current reports issued or filed pursuant to
or under the Exchange Act and any registration statements, prospectuses and
other filings made with the SEC prior to, on or after the Effective Date, other
than the Registration Statement.
 
 
“Final Determination” means a determination within the meaning of Section
1313(a) of the Code or any similar provision of state or local Tax law.
 
 
“Governmental Entity” means any federal, national, state, provincial, local,
foreign, international or other court, government, department, commission,
board, bureau or agency, authority (including, but not limited to, any central
bank or taxing authority) or instrumentality (including, but not limited to, any
court, tribunal or grand jury).
 
 
“Group” means either the Loews Group or the Lorillard Group, as applicable.
 
 
 “IRS” means the Internal Revenue Service.
 
 
“Keepwell” means any guaranty, keepwell, net worth or financial condition
maintenance agreement of or by any member of the Loews Group provided to any
Person with respect to any actual or contingent obligation of any member of the
Lorillard Group.
 
 
“Liabilities” means any and all debts, liabilities, costs, expenses and
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured, reserved or unreserved, known or unknown, or determined or
determinable, including those arising under any law, claim, demand or Action
(whether asserted or unasserted), or order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any governmental entity,
and those arising under any contract, in tort or otherwise, or any fines,
damages or equitable relief which may be imposed, and including all costs and
expenses related thereto.
 
 
3

--------------------------------------------------------------------------------


 
 
“Loews Consolidated Group” means an affiliated group of corporations within the
meaning of Section 1504(a) of the Code, of which Loews is the common parent
corporation, that has filed consolidated Federal Income Tax Returns.
 
 
“Loews Group” means, collectively, Loews and all of its direct and indirect
Subsidiaries now or hereafter existing and their respective successors, other
than members of the Lorillard Group.
 
 
“Lorillard Group” means, collectively, Lorillard, Lorillard Tobacco Company,
Lorillard Licensing Company, LLC, One Park Media Services, Inc., Plisa S.A., all
of Lorillard’s other direct and indirect Subsidiaries now or hereafter existing
and each of their respective predecessors and successors.
 
 
“Losses” means with respect to any Person, all losses, damages (whether
compensatory, punitive, consequential, multiple or other), judgments,
settlements, assessments, equitable or injunctive relief or disgorgements, Taxes
and, to the extent incurred, other Liabilities, including all punitive damages
and criminal and civil fines and penalties suffered by such Person, and
including all costs, expenses and interest relating thereto (including, but not
limited to, all expenses of investigation and preparation for defense, all
accountant or attorneys’ fees and all other out-of-pocket expenses incurred),
regardless of whether any such Losses relate to or arise out of such Person’s
own alleged or actual negligent or grossly negligent conduct, reckless conduct
or intentional misconduct.
 
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other entity and any trust, unincorporated
organization or government or any agency or political subdivision thereof or any
other Governmental Entity.
 
 
“Post-Deconsolidation Period” means any taxable year or other taxable period
beginning after the Deconsolidation Date and, in the case of any taxable year or
other taxable period that begins on or before and ends after the Deconsolidation
Date, that part of the taxable year or other taxable period that begins after
the Deconsolidation Date.
 
 
“Pre-Deconsolidation Period” means any taxable year or other taxable period that
ends on or before the Deconsolidation Date and, in the case of any taxable year
or other taxable period that begins on or before and ends after the
Deconsolidation Date, that part of the taxable year or other taxable period that
ends on the Deconsolidation Date.
 
 
“Prime Rate” means the rate of interest per annum published in The Wall Street
Journal as the Prime Rate, as in effect from time to time.
 
 
4

--------------------------------------------------------------------------------


 
 
“Proposed Acquisition Transaction” means a transaction or series of related
transactions (or any agreement, understanding, arrangement or substantial
negotiations, within the meaning of Section 355(e) of the Code and Regulations,
to enter into a transaction or series of related transactions), as a result of
which (i) Lorillard would merge or consolidate with any other Person or (ii) any
Person or group of Persons would (directly or indirectly) acquire, or have the
right to acquire (through an option or otherwise) from Lorillard and/or one or
more of its stockholders, respectively, any amount of stock of Lorillard, that
would, when combined with any other changes in ownership of the stock of
Lorillard pertinent for purposes of Section 355(e) of the Code and Regulations,
comprise more than 35% of the total combined voting power or total value of all
outstanding stock of Lorillard as of the date of such transaction or, in the
case of a series of transactions, the date of the last transaction of such
series.   In determining whether a transaction constitutes an indirect
acquisition for purposes of the preceding sentence, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock
(including any redemption of Lorillard equity pursuant to the exception in
Section 4.3(b)(iii)) shall be treated as an indirect acquisition of stock by the
non-exchanging stockholders.   This definition and the application thereof is
intended to monitor compliance with Section 355(e) of the Code and Regulations
and shall be interpreted accordingly by Loews, in its sole and absolute
discretion, which discretion shall be exercised in good faith.
 
 
“Prospectus” means, collectively, the prospectuses included in the Registration
Statement, and in the form filed with the SEC pursuant to Rule 424 under the
Securities Act, as amended or supplemented by any prospectus supplement and by
all other amendments and supplements to such prospectuses, including
post-effective amendments and all material incorporated by reference in such
prospectuses.
 
 
“Redemption” shall have the meaning ascribed to such term in the Registration
Statement.
 
 
“Registration Statement” means the registration statement on Form S-4 of
Lorillard (No. 333-149051) filed with the SEC under the Securities Act,
including the Prospectus relating thereto, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement and
Prospectus.
 
 
“Regulations” means the regulations promulgated from time to time under the Code
as in effect for the relevant taxable year or other taxable period.
 
 
“Regulation S-K” means Regulation S-K of the General Rules and Regulations under
the Securities Act.
 
 
5

--------------------------------------------------------------------------------


 
 
“Regulation S-X” means Regulation S-X of the General Rules and Regulations under
the Securities Act.
 
 
“Ruling Request” means the request for rulings submitted by Loews to the IRS
related to the Separation, including the exhibits attached thereto, and all
related supplements.
 
 
“SEC” means the Securities and Exchange Commission.
 
 
“Securities Act” means the Securities Act of 1933.
 
 
“Separation” has the meaning set forth in the Registration Statement.
 
 
“Separation Date” shall mean the latest of (i) the Effective Date, (ii) the day
of the closing of the Exchange Offer, or (iii) the day of the distribution of
the Contingent Dividend.
 
 
“Separation Tax Liability” shall mean (i) any Taxes imposed on, increase in
Taxes incurred by, or reduction of a Tax Asset of any member of the Loews Group,
pursuant to a Final Determination resulting from, or arising in connection with,
the failure of the Separation to qualify as tax-free under Section 355 of the
Code (including, without limitation, any Tax resulting from the application of
Section 355(d) or Section 355(e) of the Code to the Separation) or any
corresponding provisions of any successor statute and any similar provision of
state or local Tax law, and (ii) any and all Losses of any member of the Loews
Group resulting from, based upon, arising out of or otherwise in respect of the
failure of the Separation to qualify as tax-free under the Code (or any similar
provision of state or local Tax law).
 
 
“Subsidiary” means with respect to any Person (i) a corporation, 50% or more of
the voting or capital stock of which is, as of the time in question, directly or
indirectly owned by such Person, (ii) any partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or other entity in which such Person, directly or
indirectly, owns 50% or more of the equity thereof or economic interest therein
or has the power to elect or direct the election of 50% or more of the members
of the governing body of such entity or otherwise has control (including shared
control) over such entity (e.g., as a general partner of a partnership or a
managing member of a limited liability company), or (iii) any other Person which
would be considered a subsidiary of such Person within the meaning of Regulation
S-K or Regulation S-X.
 
 
“Tax” or “Taxes” means all taxes, charges, fees, duties, levies, imposts, rates
or other assessments or governmental charges of any kind imposed by any
Governmental Entity, including, without limitation, income, gross receipts,
employment, excise, severance, stamp,
 
 
6

--------------------------------------------------------------------------------


 


occupation, premium, windfall profits, environmental, estimated, custom duties,
property, sales, use, license, capital stock, transfer, franchise, registration,
payroll, withholding, social security, unemployment, disability, value added,
alternative or add-on minimum or other taxes, and including any interest,
penalties, charges or additions attributable thereto.
 
 
“Tax Asset” means any Tax item of loss, deduction or credit, or other attribute
that has not been used during a taxable period and that could reduce a Tax in
another taxable period, including a net operating loss, net capital loss, unused
investment tax credit, unused foreign tax credit, research and experimentation
credit, excess charitable deduction, credit related to alternative minimum tax,
or any other unused Tax credit.
 
 
“Tax Certificate” means the officer’s certificate of Loews, dated as of May 5,
2008, provided to Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) in
connection with the Tax Opinion.
 
 
“Tax Contest” means an audit (including the Compliance Assurance Process),
claim, dispute, suit, action, proposed assessment, review, examination, or other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund).
 
 
“Tax Opinion” means the written opinion to be delivered by Skadden to Loews in
connection with the Separation to the effect that the Separation will qualify as
tax-free under Section 355 of the Code to Loews and Loews’s stockholders (except
with respect to cash received by Loews’s stockholders in lieu of fractional
shares of Lorillard common stock).
 
 
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a
Governmental Entity, or any bill for or notice related to ad valorem or other
similar Taxes received from a Governmental Entity, in each case, in connection
with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.
 
 
“Third Party Claim” means any Action made against any member of either the Loews
Group or the Lorillard Group by any Person that is not a member of either Group.
 
Section 1.2     Other Definitions.


     
Term
 
Defined in Section
     
 
“AAA”                                                                      
 
6.2       
   
“Agreement
Disputes”                                                                      
 
6.1       
    

 
 
7

--------------------------------------------------------------------------------


 
 

 
“CFO”                                                                      
 
4.8
   
“CG
Option”                                                                      
 
7.1
   
“CG SAR”                                                                      
 
7.1
   
“CG Stock”                                                                      
 
Preamble
   
“Dispute
Notice”                                                                      
 
6.1
   
“Indemnified
Party”                                                                      
 
3.4(a)
   
“Indemnifying
Party”                                                                      
 
3.4(a)
   
“Loews”                                                                      
 
Preamble
   
“Loews Filed Tax
Return”                                                                      
 
4.2(a)(i)
   
“Loews
Taxes”                                                                      
 
4.2(c)(i)
   
“Lorillard”                                                                      
 
Preamble
   
“Lorillard Filed Tax
Return”                                                                      
 
4.2(a)(ii)
   
“Lorillard
Taxes”                                                                      
 
4.2(c)(ii)
   
“Prohibited
Acts”                                                                      
 
4.3(b)(viii)
   
“Repayment
Amount”                                                                      
 
4.2(b)(iii)
   
“Rules”                                                                      
 
6.2
   
“Ruling”                                                                      
 
4.3(a)(i)
   
“Tax
Advisor”                                                                      
 
4.8
   
“Tax
Benefit”                                                                      
 
4.2(b)(iii)
   
“Tax
Dispute”                                                                      
 
4.8
   
“Tax
Materials”                                                                      
 
4.3(a)(i)
   
“Tax
Records”                                                                      
 
4.6(c)
 



ARTICLE II
 
ALLOCATION OF COSTS AND EXPENSES
 
Section 2.1    Allocation of Costs and Expenses.
 
(a)    Lorillard shall pay (or, to the extent incurred by and paid for by any
member of the Loews Group, will promptly reimburse such member of the Loews
Group for any and all amounts so paid) for:
 
 
    (i)    all fees, costs and expenses (including fees and expenses of counsel)
related to Lorillard’s organizational documents;
 
    (ii)   all fees, costs and expenses (including fees and expenses of counsel)
related to the listing of Lorillard common stock on any domestic or foreign
securities exchange and associated costs;
 
 
    (iii)          all fees, costs and expenses (including fees and expenses of
counsel) related to the preparation of (1) documents related to Lorillard’s
 
 
8

--------------------------------------------------------------------------------


 
 
employee benefit plans, retirement plans and equity-based plans to be in effect
following the Separation, (2) the descriptions thereof in the Registration
Statement and Prospectus, and (3) the “Management” section of the Registration
Statement and Prospectus;
 
 
    (iv)         all fees, costs and expenses (including fees and expenses of
counsel) of the independent accountants associated with the financial
statements, management’s discussion and analysis of Lorillard’s financial
condition and results of operation and the other financial information of
Lorillard set forth in the Registration Statement and Prospectus; and
 
 
    (v)          50% of the fees payable to Lehman Brothers for financial
advisory services in connection with the Separation.
 
 
        (b)    Loews shall pay (or, to the extent incurred by and paid for by
any member of the Lorillard Group, will promptly reimburse such member of the
Lorillard Group for any and all amounts so paid) for:
 
 
    (i)    all fees, costs and expenses (including fees and expenses of counsel)
related to the Ruling Request;
 
 
    (ii)    all fees, costs and expenses (including fees and expenses of
counsel) of the independent accountants associated with the pro forma financial
information of Loews set forth in the Registration Statement and Prospectus, and
with the issuance of a comfort letter with respect to the Registration
Statement;
 
 
    (iii)           50% of the fees payable to Lehman Brothers for financial
advisory services in connection with the Separation;
 
 
    (iv)           100% of the fees payable to Morgan Stanley & Co. Incorporated
and J.P. Morgan for financial advisory services in connection with the
Separation; and
 
 
    (v)            100% of the fees payable to any dealer manager in the
Exchange Offer.
 
 
 
(c)    Except as otherwise provided in Section 2.1(a) and Section 2.1(b),
Lorillard and Loews shall each pay 50% of the aggregate fees, costs and expenses
(including fees and
 
 
9

--------------------------------------------------------------------------------


 
 
expenses of counsel) incurred by them and their Subsidiaries in connection with
the Separation, including, but not limited to:
 
 
    (i)             all fees, costs and expenses (including fees and expenses of
counsel) related to the preparation, negotiation, execution, printing and
filing, as required, of this Agreement and all of the other documents,
agreements, forms, applications, contracts or consents related to the
Separation;
 
 
    (ii)             all fees, costs and expenses (including fees and expenses
of counsel) related to the preparation, printing, filing and distribution, as
required, of the Registration Statement and Prospectus, including all fees,
costs and expenses of complying with applicable federal, state or foreign
securities laws and domestic or foreign securities exchange rules and
regulations; and
 
 
    (iii)            all registration fees paid to the SEC in connection with
the Registration Statement.
 
 
To the extent that Loews or Lorillard previously shall have paid an amount in
excess of its 50% share of the fees, costs and expenses referred to in this
Section 2.1(c), Lorillard or Loews, as the case may be, shall reimburse the
other for such excess payment.
 
 
           (d)     The allocations provided for in this Section 2.1 shall not
apply to the extent that Article III, Article IV or Article VI otherwise address
the responsibilities of any party with respect to any fees, costs or expenses.
 
 
ARTICLE III
 

 
RELEASE AND INDEMNIFICATION
 
 
Section 3.1     Release of Pre-Separation Claims.
 
 
(a)    Except as otherwise provided in this Agreement, each member of the
Lorillard Group remises, releases and forever discharges Loews and all Persons
who at any time prior to the Effective Date have been stockholders, directors,
officers, or employees of Loews (in their respective capacities as such) (the
“Loews Releasees”), and their respective heirs, executors, administrators,
successors and assigns, from any and all Liabilities owed by Loews or any of the
Loews Releasees to any member of the Lorillard Group, whether at law or in
equity (including any right of contribution), whether arising under any contract
or agreement, by operation of law or otherwise, existing or arising from any
acts or events occurring or failing to occur or alleged to have occurred or to
have failed to occur or any conditions existing or alleged to have existed
 
 
10

--------------------------------------------------------------------------------


 
 
on or before the Effective Date, including in connection with all activities to
implement the Separation.
 
 
(b)    Except as otherwise provided in this Agreement, Loews remises, releases
and forever discharges each member of the Lorillard Group and all Persons who at
any time prior to the Effective Date have been directors, officers, or employees
of any member of the Lorillard Group (in each case, in their respective
capacities as such)(the “Lorillard Releasees”), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
owed by any member of the Lorillard Group or any of the Lorillard Releasees
to Loews, whether at law or in equity (including any right of contribution),
whether arising under any contract or agreement, by operation of law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed on or before the Effective Date, including
in connection with all activities to implement the Separation.
 
 
(c)    Lorillard shall not make, and shall not permit any member of the
Lorillard Group to make, any claim or demand or commence any Action asserting
any claim or demand, including any claim of contribution or any indemnification,
against Loews or any other Person released pursuant to Section 3.1(a) with
respect to any Liabilities released pursuant to Section 3.1(a). Loews shall not
make any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against Lorillard or
any member of the Lorillard Group, or any other Person released pursuant to
Section 3.1(b), with respect to any Liabilities released pursuant to Section
3.1(b).
 
 
(d)         It is the intent of each of Loews and Lorillard by virtue of the
provisions of this Section 3.1 to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed on or before the
Effective Date between or among Lorillard or any member of the Lorillard Group,
on the one hand, and Loews, on the other hand (including any contractual
agreements or arrangements existing or alleged to exist between or among any
such members on or before the Effective Date), except as expressly set forth in
Section 3.1(e). At any time, at the request of Loews or Lorillard, as the case
may be, any party shall execute and deliver a release reflecting the provisions
of this Section 3.1.
 
 
(e)    Notwithstanding the foregoing, nothing contained in this Section 3.1
shall impair any right of any Person to enforce this Agreement in accordance
with its terms.
 
 
(f)    This Section 3.1 shall not apply to any matters to which Article IV
applies.
 
 
11

--------------------------------------------------------------------------------


 
 
Section 3.2     General Cross Indemnification.
 
 
(a)    Each member of the Lorillard Group, jointly and severally, shall
indemnify and hold harmless each member of the Loews Group and each of its
officers, directors, and employees against any and all Losses arising out of
Actions, including, without limitation, Losses arising out of, resulting from or
in connection with any Action, whether grounded in tort, contract, statute or
otherwise, whether now pending or hereafter asserted, which may arise out of,
pertain to or be in connection with any of the following, and whether occurring
before, on or after the Effective Date:
 
 
    (i)    any breach by any member of the Lorillard Group of all or any portion
of this Agreement, or any other acts or omissions by any member of the Lorillard
Group arising out of the performance of its obligations under this Agreement;
 
 
    (ii)    the ownership or the operation of the assets or properties of, and
the operation or conduct of the business of, including contracts entered into
by, any member of the Lorillard Group;
 
 
    (iii)    any matter relating, directly or indirectly, to the tobacco or
cigarette business, including without limitation any health-related claim, the
use of any tobacco products (including, without limitation, flavorings, filters,
wrappers, or other elements used in the manufacturing of tobacco products), the
manufacture, sale, promotion, distribution, or marketing of any tobacco
products, or exposure to tobacco products, such as environmental tobacco smoke,
whether or not such products relate to any member of the Lorillard Group;
 
 
    (iv)    any employee, former employee, or independent contractor of any
member of the Lorillard Group (or the termination of any such relationship), or
any employee benefit plan, program, agreement or arrangement sponsored by or
contributed to by any member of the Lorillard Group or to which any member of
the Lorillard Group is, or at any time was, a party;
 
 
    (v)    any other activities, action or inaction on the part of any member of
the Lorillard Group or its officers, directors, employees, affiliates acting as
such (other than a member of the Loews Group acting as such), fiduciaries or
agents, excluding any action expressly permitted hereunder;
 
 
    (vi)    any Keepwell; and
 
 
12

--------------------------------------------------------------------------------


 
 
    (vii)                 any untrue statement or alleged untrue statement of a
material fact contained in any Filing of any member of the Loews Group, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only with respect to information, if any, relating to a member of the Lorillard
Group and provided to Loews by or on behalf of a member of the Lorillard Group
or derived from the records of any member of the Lorillard Group.
 
 
(b)    Loews shall indemnify and hold harmless each member of the Lorillard
Group and each of its officers, directors, and employees against any and all
Losses arising out of Actions, including, without limitation, Losses arising out
of, resulting from or in connection with any Action, whether grounded in tort,
contract, statute or otherwise, whether now pending or hereafter asserted, which
may arise out of, pertain to or be in connection with any of the following, and
whether occurring before, on or after the Effective Date:
 
 
    (i)    any breach by Loews of all or any portion of this Agreement, or any
other acts or omissions by Loews arising out of the performance of its
obligations under this Agreement;
 
 
    (ii)    any other activities, action or inaction on the part of Loews or its
officers, directors, employees, fiduciaries or agents, excluding any action
expressly permitted hereunder; and
 
 
    (iii)    any untrue statement or alleged untrue statement of a material fact
contained in any Filing of any member of the Loews Group, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but only with
respect to information, if any, not relating to any member of the Lorillard
Group.
 
 
(c)    The indemnification obligations contained in this Section 3.2 shall be
applicable whether or not any Action or the facts or transactions giving rise to
such Action arose prior to, on or subsequent to the Effective Date and whether
or not the Action giving rise to any claim for indemnification is valid.
 
 
Section 3.3     Registration Statement Indemnification.
 
 
(a)    Each member of the Lorillard Group, jointly and severally, shall
indemnify and hold harmless each member of the Loews Group and each of its
directors, officers, and employees from and against any and all Losses arising
out of or based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or Prospectus, or any
omission or alleged omission to state therein a material fact required to be
 
 
13

--------------------------------------------------------------------------------


 
 
stated therein or necessary to make the statements therein not misleading,
except insofar as such untrue statement or omission or alleged untrue statement
or omission was made in reliance upon and in conformity with information
relating to Loews and furnished in writing by Loews expressly for use in the
Registration Statement or Prospectus.
 
 
(b)    Loews shall indemnify and hold harmless Lorillard and each of its
directors, officers, and employees from and against any and all Losses arising
out of or based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or Prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only insofar as such untrue statement or omission or alleged untrue statement or
omission was made in reliance upon and in conformity with information relating
to Loews and furnished in writing by Loews expressly for use in the Registration
Statement or Prospectus.
 
 
(c)    The parties agree that the statements set forth in the Registration
Statement and Prospectus under the following captions constitute the only
information relating to Loews furnished in writing by Loews expressly for use in
the Registration Statement or Prospectus:
 
(i)
 
“Summary—Loews”,—The Carolina Group” and “The Redemption”;
     
(ii)
 
“Transaction Background”;
     
(iii)
 
“The Redemption”, excluding “-Listing and Trading of Lorillard Common Stock”;
     
(iv)
 
“Market Price of and Dividends on Common Equity and Related Matters—Historical
Market
   
Value of Loews Common Stock”, “—Historical Market Value of Carolina Group Stock”
and “—Holders”;
     
(v)
 
“Documents Incorporated by Reference”;
     
(vi)
 
“Loews Corporation and Subsidiaries Pro Forma Financial Information”;
     
(vii)
 
the cover page of the Offer to Exchange;
     
(viii)
 
“Questions and Answers About the Exchange Offer”;
     
(ix)
 
“Summary—The Exchange Offer”, “—Effects of the Separation on Loews” and
“—Summary Pro
   
Forma Financial Information of Loews”;
     
(x)
 
“Risk Factors Relating to the Exchange Offer”;
     
(xi)
 
“Terms of the Exchange Offer”;
     
(xii)
 
“Contingent Dividend Distribution”;
     
(xiii)
 
“Transactions Concerning Loews Common Stock”;

 
 
14

--------------------------------------------------------------------------------


 
 
(xiv)
 
“Comparison of Rights of Holders of Loews Common Stock and Lorillard Common
Stock”, except for the
   
description of Lorillard common stock;
     
(xv)
 
“Capitalization of Loews” and,
     
(xvi)
 
“Certain U.S. Federal Income Tax Consequences”.









 
Section 3.4     Notice and Defense of Claims.
 
 
(a)    If any Action shall be brought against any Person entitled to
indemnification pursuant to this Agreement (each, an “Indemnified Party”) in
respect of which indemnity may be sought, such Indemnified Party shall promptly
notify the applicable party or parties obligated under this Agreement to
indemnify such Indemnified Party (each, an “Indemnifying Party”), and such
Indemnifying Party shall assume the defense thereof, including employment of
counsel and payment of all fees and expenses.  The failure of the Indemnified
Party to give notice as provided in this Section 3.4 shall not relieve the
Indemnifying Party of its obligations under this Agreement, except to the extent
that the Indemnifying Party is materially prejudiced by the failure to give
notice.
 
 
(b)    When an Indemnified Party reasonably determines that an Action is likely
to proceed to trial or that it is otherwise appropriate that the Indemnified
Party be separately represented, such Indemnified Party shall have the right to
employ separate counsel in such Action and to participate in the defense thereof
at the expense of the Indemnifying Party.  Prior to employing separate counsel,
the Indemnified Party shall provide notice to the Indemnifying Party of its
intention to employ separate counsel.  It is understood, however, that
Indemnifying Party shall, in connection with any one such Action or separate but
substantially similar or related Actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the fees and
expenses of only one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified parties not having actual or
potential differing interests among themselves.
 
 
(c)    The Indemnified Party shall submit to the Indemnifying Party not less
frequently than quarterly, copies of invoices from separate counsel, and the
Indemnifying Party shall reimburse the Indemnified Party for uncontested fees
and expenses within thirty (30) days of the receipt of such invoices.  Any fees
and expenses objected to by the Indemnifying Party as not reasonable shall be
subject to the dispute resolution provisions of Article VI of this Agreement.
 
 
(d)    All indemnification payments due under this Agreement shall be made by
wire transfer of immediately available funds to a bank account of the
Indemnified Party.  Late payments shall be subject to interest at a rate per
annum equal to the then effective Prime Rate
 
 
15

--------------------------------------------------------------------------------


 
 
plus two hundred (200) basis points (or the maximum legal rate, whichever is
lower), calculated for the actual number of days elapsed, accrued from the date
on which such payment was due up to the date of the actual receipt of payment.
 
 
(e)    An Indemnified Party shall not settle or compromise any Action for which
indemnification hereunder has been sought by the Indemnified Party without first
providing notice to the Indemnifying Party, unless the Indemnifying Party has
failed to assume and prosecute the defense of such Action in accordance with
this Agreement.  Such notice to be provided by the Indemnified Party will
include a reasonable opportunity for the Indemnifying Party to consent to the
settlement or compromise, or to object on the basis that the settlement or
compromise will materially impair the rights or defenses of the Indemnifying
Party in the same or similar Actions.
 
 
(f)    
 
 
    (i)    If an Action for which indemnification hereunder has been sought by
the Indemnified Party is settled or compromised by the Indemnified Party despite
the assumption of the defense by the Indemnifying Party and the written
objection of the Indemnifying Party that such settlement or compromise will
materially impair the rights and defenses of the Indemnifying Party in the same
or similar Actions, the Indemnified Party shall not be entitled to
indemnification pursuant to this Agreement for any amounts paid pursuant to such
settlement or compromise unless it shall be determined thereafter in accordance
with Article VI hereof that such settlement or compromise did not materially
impair the rights and defenses of the Indemnifying Party in the same or similar
Actions.
 
 
    (ii)    If an Action for which indemnification hereunder has been sought by
the Indemnified Party is settled or compromised by the Indemnified Party either
with the consent of the Indemnifying Party or where the Indemnifying Party has
failed to assume and prosecute the defense of such Action in accordance with
this Agreement, the Indemnifying Party shall indemnify and hold harmless each
Indemnified Party, to the extent provided by this Article III, from and against
any Losses relating to such Action, including Losses incurred by reason of such
settlement.
 
 
    (iii)    If a final judgment for plaintiff is entered in any Action for
which indemnification hereunder has been sought by the Indemnified Party, the
Indemnifying Party shall indemnify and hold harmless each Indemnified Party, to
the extent provided in this Article III, from and against any Losses relating to
such Action, including Losses incurred by reason of such judgment.
 
 
16

--------------------------------------------------------------------------------


 
 
        (g)    The provisions of this Article III shall determine the respective
indemnification obligations and rights of the parties to this Agreement, but
shall not be deemed to prevent or impair the absolute right of any member of the
Loews Group or the Lorillard Group from assuming the defense of, or effecting
any settlement or compromise of, any Action to which it is a party, which rights
are expressly permitted hereunder.
 
 
Section 3.5     Contribution.
 
 
(a)    If the indemnification provided for in this Article III is unavailable to
an Indemnified Party under Section 3.3 in respect of any Losses referred to
therein, or if such indemnification is insufficient to hold the Indemnified
Party harmless, then an Indemnifying Party, in lieu of or in addition to
indemnifying such Indemnified Party, as the case may be, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and the Indemnified Party on the other hand in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations.  The relative fault of the Indemnifying Party
on the one hand and the applicable Indemnified Party on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Indemnifying Party on the
one hand or Indemnified Party on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
 
(b)    The parties agree that it would not be just and equitable if contribution
pursuant to this Section 3.5 were determined by a pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 3.5(a).  The amount paid or payable by an
Indemnified Party as a result of the Losses referred to in Section 3.5(a) shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating any claim or defending any such Action.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
 
Section 3.6     Subrogation.
 
Upon indemnification of the Losses under this Agreement, the Indemnifying Party
shall be subrogated to the rights of the Indemnified Party against insurers or
other third parties with respect to such assumed or indemnified amount. It is
expressly agreed that no insurer or any other third party shall be (i) entitled
to a benefit (as a third party beneficiary or otherwise) it would not be
entitled to receive in the absence of Section 3.2 or Section 3.3 of this
Agreement, (ii) relieved of the responsibility to pay any insured claims or
indemnified claims or any other claims for which it is obligated or (iii)
entitled to any subrogation rights with respect to any obligation
hereunder.  The Indemnified Party shall, upon request, provide a formal
assignment of
 
 
17

--------------------------------------------------------------------------------


 
 
a claim against an insurer or other third party to the Indemnifying Party with
respect to the assumed or indemnified amount or shall otherwise reasonably
cooperate at the Indemnifying Party’s request and expense, with any attempt by
the Indemnifying Party to recoup assumed or indemnified amounts from insurers or
other third parties.
 
 
Section 3.7     Other Matters.
 
 
(a)    No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened Action in
respect of which any Indemnified Party is a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party and each of its officers,
directors, and employees from any liability, penalty, admission of wrongdoing,
restraint or other obligation with respect to claims that are the subject matter
of such Action at least to the same extent as the Indemnifying Party is itself
released.
 
 
(b)    The indemnity and contribution obligations contained in this Article III
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any Indemnified Party or Indemnifying
Party.
 
 
(c)    The parties hereto shall, and shall cause their respective Subsidiaries
to, cooperate with each other in a reasonable manner with respect to access to
unprivileged information and similar matters in connection with any Action.  The
provisions of this Article III are for the benefit of, and are intended to
create third party beneficiary rights in favor of, each of the Indemnified
Parties referred to herein.
 
 
Section 3.8     Covenant to Remove Indemnified Party.
 
 
Loews and each member of the Lorillard Group agree that at all times henceforth,
if an action is commenced by a third party with respect to which any member of
either the Loews Group or the Lorillard Group is indemnified pursuant to this
Article III, then such member of the Loews Group or the Lorillard Group, as the
case may be, shall use its best commercial efforts to cause such defendant to be
removed from such Action.  However, nothing in this Section 3.8 will obligate
any party to settle any Action.
 
 
Section 3.9     Tax Matters.
 
 
This Article III shall not apply to any matters to which Article IV applies.
 
 
18

--------------------------------------------------------------------------------


 
 
ARTICLE IV


TAX RELATED PROVISIONS
 
Section 4.1     Non-Taxable Transaction.
 
 
Loews and Lorillard intend that the Separation will qualify as a non-taxable
transaction under Section 355 of the Code, after which none of Lorillard or its
Subsidiaries will be a member of the Loews Consolidated Group.
 
 
Section 4.2     Tax Returns and Tax Payments.
 
 
(a)    Filing of Tax Returns.
 
    (i)    Loews shall have the sole and exclusive responsibility for preparing
and filing each Tax Return required to be filed after the Deconsolidation Date
that includes any member of the Loews Group (each, a “Loews Filed Tax
Return”).  Lorillard shall prepare and deliver (at its own cost and expense) to
Loews in a manner consistent with past practice pro forma Tax Returns (including
work papers) and any other information that Loews deems necessary to prepare and
timely file any Loews Filed Tax Return with respect to each member of the
Lorillard Group included in, or reflected on, a Loews Filed Tax Return no later
than ninety days before the due date for the filing of the relevant Tax Return
(giving effect to valid extensions thereof), provided, however, that with
respect to the Loews Filed Tax Return of the Loews Consolidated Group for the
taxable period ending on December 31, 2008, Lorillard shall prepare and deliver
such pro forma Tax Returns and information no later than ninety days after the
Deconsolidation Date.  Each member of the Lorillard Group hereby irrevocably
authorizes and designates Loews as its agent, coordinator and administrator for
the purpose of taking any and all actions necessary or incidental to the filing
of any such Loews Filed Tax Returns and, except as otherwise provided in this
Article IV, for the purpose of making payments to, or collecting refunds from,
any Governmental Entity in respect of a Loews Filed Tax Return.  Except as
otherwise provided in this Article IV, Loews shall have the exclusive right to
file, prosecute, compromise or settle any claim for, or refund of, Taxes in
respect of a Loews Filed Tax Return and to determine whether any refunds of
Taxes shall be received by way of refund or credit against a current or future
Tax liability.
 
 
    (ii)    Lorillard shall have the sole and exclusive responsibility for
preparing and filing each Tax Return required to be filed after the
Deconsolidation Date that includes any member of the Lorillard Group which is
not a Loews Filed Tax Return (each, a “Lorillard Filed Tax Return”).  Except as
 
 
19

--------------------------------------------------------------------------------


 
 
otherwise required by law, Lorillard shall prepare and file all Lorillard Filed
Tax Returns on a basis that is consistent with the Tax Materials and shall not
take any position (or make any election) in the preparation and filing of such
Lorillard Filed Tax Returns that is inconsistent with any position or election
made by Loews in connection with the preparation and filing of any Tax Return of
the Loews Consolidated Group that includes any Pre-Deconsolidation Period.
 
 
(b)    Obligation to Remit Taxes.
 
 
    (i)    Loews and Lorillard shall each remit or cause to be remitted to the
applicable Governmental Entity in a timely manner any Taxes due in respect of
any Tax Return that such party is required to file.  In the case of any Loews
Filed Tax Return or Lorillard Filed Tax Return, for which the party not required
to file such Tax Return is obligated under this Article IV to pay all or a
portion of the Taxes reported as due on such Tax Return, the party filing such
Tax Return shall notify the other party in writing of its obligation to pay such
Taxes and the party receiving such notice shall pay such amount to the party
filing such Tax Return in accordance with the notice provisions contained in
Section 4.4(b).
 
 
    (ii)    Not later than thirty days after the Deconsolidation Date, the
Lorillard Group shall calculate its Federal Income Tax liability based upon its
actual taxable income for its taxable period ending on the Deconsolidation Date
and shall pay such amount to Loews, net of any previous estimated Federal Income
Tax payments to Loews in respect of the same taxable period.  If Loews and
Lorillard determine not later than thirty days after the Deconsolidation Date
that the Lorillard Group has, through previous estimated Federal Income Tax
payments to Loews, made an overpayment of Federal Income Tax for the taxable
period of the Lorillard Group ending on the Deconsolidation Date, Loews will pay
an amount equal to such overpayment to the Lorillard Group, but only at such
time and only to the extent that Loews is able to apply such overpayment to
offset a future estimated Federal Income Tax payment of the Loews Consolidated
Group for the taxable period ending on December 31, 2008.  Upon the filing of
the relevant Loews Filed Tax Return, a final adjustment payment shall be made by
Loews to the Lorillard Group or vice versa, as appropriate, reflecting any
difference between the amounts previously paid by the Lorillard Group to Loews
in respect of the taxable period of the Lorillard Group ending on the
Deconsolidation Date (including any estimated Federal Income Tax payments), any
amounts previously paid by Loews to the Lorillard Group relating to overpayments
of Federal Income Tax for the taxable period of the Lorillard Group ending on
the Deconsolidation Date, and the Federal Income Tax liability of the Lorillard
Group for such taxable period as reflected on such Loews Filed Tax Return.
 
 
20

--------------------------------------------------------------------------------


 
 
    (iii)    In the event that the Lorillard Group generates a net operating
loss during its taxable period ending on the Deconsolidation Date and the Loews
Consolidated Group receives a refund from a Governmental Entity or realizes a
reduction in otherwise required Tax payments (a “Tax Benefit”) as a result of
the use of such net operating loss, not later than 90 days after Loews files the
Tax Return of the Loews Consolidated Group in respect of Federal Income Taxes
for the taxable period ending on December 31, 2008, Loews shall pay to Lorillard
an amount equal to such refund received or Tax Benefit realized; provided, that
Loews shall be entitled to reduce the amount of any such payment for its
reasonable costs and expenses in obtaining such refund or realizing such Tax
Benefit, including any Taxes imposed on the receipt of such refund or
realization of such Tax Benefit; provided, further, that in the event, and to
the extent, that Loews is required to repay such refund or Tax Benefit, plus any
interest, penalties, charges or additions attributable thereto (a “Repayment
Amount”), to a Governmental Entity, Lorillard shall pay Loews such Repayment
Amount within five Business Days of receiving a written request therefor from
Loews.
 
 
(c)    Tax Sharing Obligations and Prior Agreements.
 
 
    (i)    Loews and the other members of the Loews Group shall be responsible
for the payment of (and shall be entitled to any refund of, whether received in
cash or applied against future Tax obligations) (1) all Taxes attributable to
any member of the Loews Group for any Pre-Deconsolidation Period or
Post-Deconsolidation Period other than the Separation Tax Liability and (2) the
Separation Tax Liability but only to the extent such Taxes arise solely as a
result of any breach of any covenant or any other obligation contained in the
Tax Materials or this Agreement by Loews, any other member of the Loews Group or
any stockholder of Loews (collectively, the “Loews Taxes”).
 
 
    (ii)    Lorillard and the other members of the Lorillard Group shall be
responsible for the payment of (and shall be entitled to any refund of, whether
received in cash or applied against future Tax obligations) (1) all Taxes
attributable to any member of the Lorillard Group and (2) the Separation Tax
Liability, except to the extent that the Separation Tax Liability arises solely
as a result of any breach of any covenant or any other obligation contained in
the Tax Materials or this Agreement by Loews, any other member of the Loews
Group or any stockholder of Loews (collectively, the “Lorillard Taxes”).
 
 
    (iii)    For purposes of this Article IV, the liability for Federal Income
Tax attributable to the members of the Lorillard Group means, for any
Pre-Deconsolidation Period, an amount equal to the Federal Income Tax which
 
21

--------------------------------------------------------------------------------


 
would have been payable by the Lorillard Group for such taxable period if the
Lorillard Group had filed its own consolidated Tax Return in respect of Federal
Income Taxes for such taxable period and all prior taxable periods.  In the case
of any Loews Filed Tax Return that includes any member of the Lorillard Group
only for the portion of the relevant taxable period that ends on the
Deconsolidation Date, taxable income, assets or other attributes of the
Lorillard Group shall be allocated by Loews to such portion of such taxable
period based on an actual or hypothetical closing of the books at the close of
the Deconsolidation Date performed by Loews, unless otherwise required by
applicable Tax law.
 
 
    (iv)    Except to the extent of a Final Determination to the contrary, no
member of the Lorillard Group shall take any position on any Tax Return, in
connection with any Tax Contest or otherwise that any member of the Loews Group
(1) is or has been a member of a combined, consolidated or unitary group of
corporations for any Tax purpose that includes a member of the Lorillard Group
other than the Loews Consolidated Group or (2) has any liability for any Taxes
attributable to any member of the Lorillard Group other than liability imposed
under Regulations Section 1.1502-6 with respect to Federal Income Taxes of the
Loews Consolidated Group.  In the event that any Governmental Entity challenges
such position, (x) Lorillard shall promptly notify Loews of such challenge, (y)
Lorillard shall, at its own cost and expense, use its best efforts to contest
such challenge, and (z) notwithstanding Lorillard’s control right as set forth
in Section 4.5(c), upon request by Loews, Loews shall, at its own cost and
expense, be allowed to participate in the handling of any such challenge and
Lorillard shall consult with Loews regarding any such challenge, including any
correspondence or filings submitted in connection therewith, and regarding
strategy and settlement decisions with respect to any such challenge.  Lorillard
shall not settle any such challenge without the consent of Loews, which consent
shall not be unreasonably withheld, delayed or conditioned.
 
 
    (v)    In connection with the Deconsolidation Event, Loews shall determine
in accordance with applicable Tax laws the allocation of applicable Tax Assets,
if any, among Loews, each other member of the Loews Group, Lorillard and each
other member of the Lorillard Group.  In the absence of controlling legal
authority or unless otherwise provided in this Agreement, each Tax Asset, if
any, shall be allocated to the member of the Loews Group or the Lorillard Group
who generated such Tax Asset.
 
 
    (vi)    Within thirty days after the Separation Date, Lorillard shall
provide such information as Loews reasonably determines is necessary for Loews
to calculate the amount of earnings and profits that will be allocated to
Lorillard as a result of the Separation, determined in accordance with Section
312(h) of the
 
 
22

--------------------------------------------------------------------------------


 
 
Code and applicable Regulations.  Loews shall advise Lorillard in writing of an
estimate of such amount within ninety days after the Separation Date and shall
provide a final calculation of such amount when available.  Each of Loews and
Lorillard agrees to use the earnings and profits allocated pursuant to this
provision for all Tax purposes.
 
 
    (vii)    Except as set forth in this Agreement and in consideration of the
mutual indemnities and other obligations under this Agreement, any and all prior
Tax sharing or allocation agreements or practices between any member of the
Loews Group and any member of the Lorillard Group shall be terminated as of the
Deconsolidation Date, and no member of the Loews Group or the Lorillard Group
shall have any continuing rights or obligations thereunder.
 
 
(d)    Amended Tax Returns.
 
 
    (i)    Lorillard shall not, and shall not permit any other member of the
Lorillard Group to, file any amended Tax Return that includes any member of the
Loews Group.
 
 
    (ii)    Loews shall not, and shall not permit any other member of the Loews
Group to, file any amended Tax Return that includes any member of the Lorillard
Group and that has an adverse effect on Lorillard without the prior written
consent of Lorillard, which shall not be unreasonably withheld, delayed or
conditioned.  Receipt of consent by Loews or any other member of the Loews Group
from Lorillard under the provisions of this Section 4.2(d)(ii) shall not limit
or modify Loews’s continuing indemnification obligation under Section 4.4(a)(i).
 
(e)    Carrybacks from Post-Deconsolidation Period.
 
 
    (i)    Except as otherwise required by applicable Tax law, each of Lorillard
and the other members of the Lorillard Group hereby agrees to relinquish, and
make or cause to be made, any available elections and take any other actions
required to relinquish, the right to claim in any Pre-Deconsolidation Period of
the Lorillard Group any Carryback Item arising in any Post-Deconsolidation
Period of the Lorillard Group.
 
 
    (ii)    Notwithstanding Section 4.2(e)(i), if Lorillard or any other member
of the Lorillard Group is required by applicable Tax law to carry back a
Carryback Item arising in a Post-Deconsolidation Period to a Pre-Deconsolidation
Period, then (1) any Carryback Item of any member of the Loews Group that may
 
 
23

--------------------------------------------------------------------------------


 
 
be carried back to the same Pre-Deconsolidation Period shall be used before any
Carryback Item of any member of the Lorillard Group unless expressly prohibited
by applicable Tax law, and (2) to the extent the Carryback Item of any member of
the Lorillard Group is used in a Pre-Deconsolidation Period and any member of
the Loews Group receives a refund from a Governmental Entity or realizes a Tax
Benefit as a result of the use of such Carryback Item, Loews shall pay Lorillard
an amount equal to such refund received or Tax Benefit realized within thirty
days following either the receipt of such refund or the filing of the Tax Return
reflecting the realization of such Tax Benefit; provided, that Loews shall be
entitled to reduce the amount of any such payment for its reasonable costs and
expenses in obtaining such refund or realizing such Tax Benefit, including any
Taxes imposed on the receipt of such refund or realization of such Tax Benefit;
provided, further, that in the event, and to the extent, that Loews is required
to repay a Repayment Amount to a Governmental Entity, Lorillard shall pay Loews
such Repayment Amount within five Business Days of receiving a written request
therefor from Loews.
 
 
Section 4.3    Representations and Covenants.
 
 
(a)    Compliance with the Ruling and Tax Opinion.
 
 
    (i)      Loews hereby represents and warrants that (1) it has examined final
copies (or, if final copies are not available, drafts in substantially finalized
form) of (A) the private letter ruling received from the IRS by Loews related to
the Separation (the “Ruling”) with respect to the transactions addressed
therein, (B) the Tax Opinion, (C) the Ruling Request, (D) the Tax Certificate
and (E) any other materials delivered or deliverable in connection with the
issuance of the Ruling and the rendering of the Tax Opinion (collectively, the
“Tax Materials”) and (2) the facts presented and representations made therein,
to the extent descriptive of or otherwise relating to Loews or any other member
of the Loews Group, were, at the time presented or represented and from such
time until and including the date hereof true, correct and complete in all
material respects.  Loews hereby reaffirms and agrees to comply with any and all
covenants and agreements in the Tax Materials applicable to Loews or any other
member of the Loews Group.
 
 
    (ii)      Lorillard (on behalf of itself and all other members of the
Lorillard Group) hereby represents and warrants that (1) it has examined the Tax
Materials, (2) the facts presented and representations made therein, to the
extent descriptive of or otherwise relating to Lorillard or any other member of
the Lorillard Group, were, at the time presented or represented and from such
time until and including the date hereof true, correct and complete in all
material respects, and (3) it has not entered into any agreement, understanding,
or
 
 
24

--------------------------------------------------------------------------------


 
 
arrangement, and has not had substantial negotiations (each within the meaning
of Section 355(e) of the Code and applicable Regulations) regarding the
acquisition of Lorillard or any other member of the Lorillard Group at any time
during the two-year period ending on the date hereof, and shall neither enter
into any such agreement, understanding, or arrangement, nor have any such
substantial negotiations, between the date hereof and the Deconsolidation
Date.  Lorillard (on behalf of itself and all other members of the Lorillard
Group) hereby reaffirms and agrees to comply with any and all covenants and
agreements in the Tax Materials applicable to Lorillard or any other member of
the Lorillard Group.
 
 
    (iii)    Each party to this Agreement shall deliver a certificate of an
officer or other appropriate authorized representative affirming the truth and
accuracy of the representations and warranties of such party and compliance with
the covenants of such party set forth in this Section 4.3(a) and such other
matters reasonably requested by another party hereto.  Such certificates shall
be dated as of the Effective Date and, if requested by any party hereto, the
closing date of the Exchange Offer and /or the Contingent Dividend.  Skadden
shall be entitled to rely on any such certificate in connection with rendering
the Tax Opinion.
 
 
(b)    Prohibited Acts.  Except as provided in Section 4.3(c), no member of the
Lorillard Group shall take or permit to be taken any action or fail to take any
other action at any time, which action or failure to act may (x) preclude the
Separation from qualifying as tax-free under Section 355 of the Code (or any
corresponding provisions of any successor statute and any similar provision of
state or local Tax law) or (y) cause Loews, any other member of the Loews Group,
or any stockholder of Loews that receives Lorillard common stock in the
Separation to recognize gain or loss, or otherwise include any amount in income,
as a result of the Separation for Tax purposes (except with respect to gain or
loss recognized by Loews’s stockholders with respect to cash received in lieu of
fractional shares of Lorillard common stock).  Without limiting the generality
of the foregoing, except as provided in Section 4.3(c), Lorillard (on behalf of
itself and all other members of the Lorillard Group) hereby covenants and agrees
that no member of the Lorillard Group shall take or permit to be taken within
two years of the Separation Date the following actions:
 
 
    (i)     any Proposed Acquisition Transaction or approval of any Proposed
Acquisition Transaction for any purpose;
 
 
    (ii)     the issuance of any Lorillard equity (including any instrument that
is convertible or exchangeable into such equity) or rights to acquire any
Lorillard equity (other than (1) any such issuance qualifying under Regulations
Section 1.355-7(d)(8) in connection with the performance of services or (2) any
issuances which, in the aggregate, would not result in a Proposed Acquisition
Transaction);
 
 
25

--------------------------------------------------------------------------------


 
 
    (iii)    redemptions or repurchases of any Lorillard equity (except to the
extent consistent with the requirements of Revenue Procedure 96-30, 1996-1 C.B.
696, and statements made with respect thereto in the Tax Materials, provided
that Lorillard shall provide written notification to Loews of any such
redemptions or repurchases within twenty (20) days thereof);
 
 
    (iv)    recapitalizations or other dispositions of, or modifications to the
terms of, any Lorillard equity;
 
 
    (v)    any liquidation, merger or consolidation involving any member of the
Lorillard Group;
 
 
    (vi)    any sale or other disposition of all or substantially all of the
assets of any member of the Lorillard Group in a single transaction or series of
related transactions;
 
 
    (vii)    the disposition or discontinuance of the operation of the Lorillard
Group’s active trade or business used to satisfy Section 355(b) of the Code in
the Ruling; or
 
 
    (viii)    actions or positions inconsistent with any representation or
covenant of Lorillard or any member of the Lorillard Group contained in Section
4.3(a)(ii) or Section 4.6(b); (all of such actions in this subsection are
collectively referred to as the “Prohibited Acts”).
 
 
(c)    Requirement for Prohibited Acts.  Lorillard or any other member of the
Lorillard Group may take any of the Prohibited Acts if (i) Lorillard provides
notification, upon determining that it desires to pursue such action, to Loews
of its plans with respect to such action, and promptly responds to any inquiries
made by Loews following such notification, and (ii) prior to taking such action,
obtains, at its own cost and expense, either an unqualified written opinion of a
nationally recognized law firm, or a supplemental ruling from the IRS, in either
case in form and substance reasonably acceptable to Loews, that the taking of
such action will not (x) preclude the Separation from qualifying as tax-free
under Section 355 of the Code (or any corresponding provisions of any successor
statute and any similar provision of state or local Tax law) or (y) cause Loews,
any other member of the Loews Group, or any stockholder of Loews that receives
Lorillard common stock in the Separation to recognize gain or loss, or otherwise
include any amount in income, as a result of the Separation for Tax purposes
(except with respect to gain or loss recognized by Loews’s stockholders with
respect to cash received in lieu of fractional shares of Lorillard common
stock); provided, however, that (A) no request for a supplemental ruling shall
be made prior to obtaining Loews’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned, and (B) Loews shall have the
right to
 
 
26

--------------------------------------------------------------------------------


 
 
participate in the preparation of all correspondence and in all calls, meetings
and similar events related to obtaining such supplemental ruling.  Receipt of an
opinion or a supplemental ruling by Lorillard or any other member of the
Lorillard Group under the provisions of this Section 4.3(c) shall not limit or
modify Lorillard’s continuing indemnification obligation under Section
4.4(a)(ii).
 
 
Section 4.4     Indemnity Obligations and Payments.
 
 
(a)    Indemnity Obligations.
 
 
    (i)    Each member of the Loews Group, jointly and severally, shall
indemnify and hold harmless each member of the Lorillard Group and each of its
officers, directors, and employees from and against, and will reimburse such
Persons for all Losses attributable to Loews Taxes.
 
 
    (ii)    Notwithstanding whether any action is permitted or consented to
hereunder and notwithstanding anything to the contrary contained in this
Agreement, each member of the Lorillard Group, jointly and severally, shall
indemnify and hold harmless each member of the Loews Group and each of its
officers, directors, and employees from and against, and will reimburse such
Persons for (1) all Losses attributable to Lorillard Taxes and (2) all Taxes and
other Losses arising out of, based upon or relating or attributable to any
breach of any representation, covenant or obligation of any member of the
Lorillard Group under this Article IV.
 
 
(b)   Notice.  An Indemnified Party making a claim for indemnification under
this Article IV shall provide the Indemnifying Party from whom such
indemnification is sought with written notice of such claim describing such
claim in reasonable detail and accompanied by reasonable documentation
supporting such claim no later than twenty (20) Business Days after the
Indemnified Party (i) files a Tax Return reporting Taxes due which are subject
to indemnification or (ii) receives written notice from a Governmental Entity
with respect to Taxes that may be subject to indemnification under this Article
IV; provided, however, that the failure of the Indemnified Party to give notice
as provided in this Section 4.4(b) shall not relieve the Indemnifying Party of
its obligations under this Agreement, except to the extent that the Indemnifying
Party is prejudiced by the failure to give notice.
 
 
(c)    Indemnification Payments.  The Indemnifying Party shall pay the
Indemnified Party the amount of any claim made under this Article IV within
three Business Days of receipt of written notice of such claim; provided,
however, that if such claim is still subject to the outcome of any Tax Contest,
then payment shall not be due until ten (10) Business Days after such claim
either is resolved through a Final Determination, or prior to a Final
 
 
27

--------------------------------------------------------------------------------


 
 
Determination, if the Indemnified Party and the Indemnifying Party agree on the
indemnification obligation under this Article IV with respect to such claim.
 
 
(d)    Treatment of Payments.  Any payment made between the parties pursuant to
this Agreement shall be treated, for all Tax purposes and to the extent
permitted by law, as a contribution by Loews to Lorillard or a distribution by
Lorillard to Loews, as the case may be, occurring immediately prior to the
Deconsolidation Date.  If the recipient of such payment (or any member of its
Group) is subject to Tax attributable, directly or indirectly, to the receipt of
such payment, the payor shall reimburse the recipient for all Losses
attributable to such Tax liability and pay to the recipient an additional amount
that, when added to any other payment otherwise required to be made, will result
in the recipient receiving and retaining an amount equal to such other payment,
after taking into account all Taxes payable by the recipient (or any member of
its Group) that are attributable to the receipt of such other payment and such
additional amount.
 
 
(e)    The provisions of this Article IV are for the benefit of, and are
intended to create third party beneficiary rights in favor of, each of the
Indemnified Parties referred to herein.
 
 
Section 4.5     Tax Contests.
 
 
(a)    Notice.
 
 
    (i)    If an Indemnified Party becomes aware of any pending or threatened
Tax Contest in respect of which indemnity may be sought under this Article IV,
such Indemnified Party shall promptly notify the Indemnifying Party.  The
failure of the Indemnified Party  to give notice as provided in this Section
4.5(a) shall not relieve the Indemnifying Party of its obligations under this
Agreement, except to the extent that the Indemnifying Party is prejudiced by the
failure to give notice.
 
 
    (ii)    The Indemnified Party shall submit to the Indemnifying Party a list
of all fees and expenses at the end of the calendar month in which such fees and
expenses are incurred, and the Indemnifying Party shall reimburse the
Indemnified Party for such fees and expenses within thirty days of the receipt
of such list.
 
 
(b)    Control of Tax Contests by Loews.  Loews shall have the sole
responsibility and control over the handling of any pending or threatened Tax
Contest, including the exclusive right to communicate with agents of the
Governmental Entity and to control, resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Contest, involving any Loews Filed Tax Return; provided,
however,
 
 
28

--------------------------------------------------------------------------------


 
 
that Loews shall be obligated to act in good faith with respect to any Tax
Contest which involves a Tax or adjustment for which Lorillard is liable
pursuant to this Article IV.  Specifically, Loews shall, in good faith, (i)
consult with Lorillard regarding its comments with respect to any such Tax
Contest, including any correspondence or filings submitted in connection
therewith, (ii) consult with Lorillard as to strategy and settlement decisions
with respect to any such Tax Contest, and (iii) use its best efforts to arrive
at a settlement of any such Tax Contest that reflects the ultimate merits of the
issues without taking into account the fact that Lorillard is liable for the Tax
or adjustment under this Article IV.
 
 
(c)    Control of Tax Contests by Lorillard.  Lorillard shall have the full
responsibility and control over the handling of any pending or threatened Tax
Contest, including the exclusive right to communicate with agents of the
Governmental Entity and to control, resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Contest, involving any Lorillard Filed Tax Return;
provided, however, that Lorillard shall be obligated to act in good faith with
respect to any Tax Contest which involves a Tax or adjustment for which Loews is
liable pursuant to this Article IV.  Specifically, Lorillard shall, in good
faith, (i) consult with Loews regarding its comments with respect to any such
Tax Contest, including any correspondence or filings submitted in connection
therewith, (ii) consult with Loews as to strategy and settlement decisions with
respect to any such Tax Contest, and (iii) use its best efforts to arrive at a
settlement of any such Tax Contest that reflects the ultimate merits of the
issues without taking into account the fact that Loews is liable for the Tax or
adjustment under this Article IV.
 
 
(d)    Exclusivity.  The procedures set forth in this Section 4.5 and not in
Article III shall govern for all claims for indemnification relating to Taxes.
 
 
Section 4.6     Cooperation; Retention of Records; Access; Confidentiality.
 
 
(a)    General.  Each party shall fully cooperate, and shall cause all members
of such party’s Group (the Loews Group or the Lorillard Group) to fully
cooperate, with the other party in connection with the preparation and filing of
any Tax Return or the conduct of any Tax Contest (including, where appropriate
or necessary, providing a power of attorney) concerning any issues or any other
matter contemplated under this Article IV.  Each party shall make its employees
and facilities available on a mutually convenient basis to facilitate such
cooperation.
 
 
(b)    Consistent Treatment.  Unless and until there has been a Final
Determination to the contrary, no member of the Loews Group or the Lorillard
Group shall take any position on any Tax Return, in connection with any Tax
Contest or otherwise that is inconsistent with (i) the allocation of Taxes,
Tax Assets and earnings and profits between the Loews Group and the Lorillard
Group as set forth in this Article IV, (ii) the Ruling or (iii) the Tax Opinion.
 
 
29

--------------------------------------------------------------------------------


 
 
(c)    Retention of Tax Records.  For as  long as the contents thereof may
become material in the administration of any matter under applicable Tax law,
but in any event until the later of (x) the expiration of any applicable
statutes of limitation (as extended), and (y) seven years after the Separation
Date, the parties shall retain records, documents, work papers, accounting data
and other information (including computer data) necessary for the preparation
and filing of all Tax Returns in respect of Taxes of any member of either the
Loews Group or the Lorillard Group for any Pre-Deconsolidation Period or
any Post-Deconsolidation Period or for any Tax Contests relating to such Tax
Returns (collectively, the “Tax Records”).  At any time after the
Deconsolidation Date that Lorillard proposes to destroy any such Tax Records, it
shall first notify Loews in writing and Loews shall be entitled to receive such
Tax Records proposed to be destroyed which could affect the liability of any
member of the Loews Group for Taxes.  At any time after the Deconsolidation Date
that Loews proposes to destroy any such Tax Records, it shall first notify
Lorillard in writing and Lorillard shall be entitled to receive that portion of
such Tax Records proposed to be destroyed that relates solely to Lorillard Taxes
for taxable periods beginning on or before the Deconsolidation Date and that
could reasonably affect the liability of any member of the Lorillard Group for
Taxes.
 
 
(d)    Access.  Lorillard shall make available, and cause the other members of
the Lorillard Group to make available, to members of the Loews Group and their
advisors and representatives all Tax Records in their possession that relate to
any taxable period beginning on or before the Separation Date.  At Lorillard’s
reasonable request, Loews shall provide to Lorillard and its advisors and
representatives a copy of that portion, and only that portion, of any Tax Record
in its possession that relates to Lorillard Taxes for taxable periods beginning
on or before the Deconsolidation Date and that is reasonably necessary for the
preparation of a Tax Return of a member of the Lorillard Group or with respect
to a Tax Contest of such Tax Return.
 
 
(e)    Confidentiality.  Each party shall hold and cause its directors,
officers, employees, advisors and consultants to hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law, all information (other
than any such information relating solely to the business or affairs of such
party) concerning the other party hereto furnished to it by such other party or
its representatives pursuant to this Article IV (except to the extent that such
information can be shown to have been (i) in the public domain through no fault
of such party, (ii) later lawfully acquired from other sources not known to be
under a duty of confidentiality by the party to which it was furnished, or (iii)
independently developed), and each party shall not release or disclose such
information to any other Person, except its directors, officers, employees,
auditors, attorneys, financial advisors, bankers and other consultants who shall
be advised of and agree to be bound by the provisions of this Section
4.6(e).  Each party shall be deemed to have satisfied its obligation to hold
confidential information concerning or supplied by the other party if it
exercises the same care as it takes to preserve confidentiality for its own
similar information.
 
 
30

--------------------------------------------------------------------------------


 
 
Section 4.7     Further Assurances.
 
 
Subject to the provisions hereof, the parties hereto shall make, execute,
acknowledge and deliver such other instruments and documents, and take all such
other actions, as may be reasonably required in order to effectuate the purposes
of this Article IV.
 
 
Section 4.8     Dispute Resolution.
 
 
In the event of any disagreement arising under this Article IV, including any
dispute in connection with a claim by a third party (a “Tax Dispute”), the
parties shall promptly notify the chief financial officer of each of Loews and
Lorillard (each, a “CFO” and, together, the “CFOs”) of such Tax Dispute, who
together shall attempt in good faith to resolve such Tax Dispute.  If such Tax
Dispute is not resolved within seven Business Days following the date on which
the CFOs receive notification, the parties shall jointly retain an independent,
nationally recognized law or accounting firm which must be located in New York,
New York (the “Tax Advisor”) to act as an arbitrator in order to resolve the Tax
Dispute.  The Tax Advisor’s determination as to any Tax Dispute shall be made in
accordance with the terms of this Article IV and shall be final and binding on
the parties and not subject to collateral attack for any reason (other than
manifest error).  All fees and expenses of the Tax Advisor shall be shared
equally by Loews and Lorillard.
 
 
ARTICLE V


CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER, DISPOSITION AND
DIVESTITURE
 
 
Section 5.1     Consolidation, Merger, Conveyance, Transfer, Disposition and
Divestiture.
 
 
(a)    If any member of the Lorillard Group enters into a letter of intent,
agreement in principle (or other agreement whether or not subject to conditions)
or enters into a binding agreement to (i) consolidate with or merge into any
other Person (other than another member of the Lorillard Group that is a party
to this Agreement) or (ii) convey, transfer or otherwise dispose of or divest
(including by way of sale, assignment, license, lease, pledge or hypothecation)
all or a significant portion of its properties or assets to any other Person
(other than another member of the Lorillard Group that is a party to this
Agreement), then such member of the Lorillard Group shall promptly, but in
no event later than one Business Day following such event, provide notice to
Loews of such event; provided, however, that the failure of such member of the
Lorillard Group to deliver said notice shall not release such party from its
obligations hereunder.
 
 
(b)    If any member of the Lorillard Group (i) consolidates with or merges into
any other Person (other than another member of the Lorillard Group that is a
party to this Agreement) or (ii) conveys, transfers or otherwise disposes of or
divests (including by way of
 
 
31

--------------------------------------------------------------------------------


 
 
sale, assignment, license, lease, pledge or hypothecation) all or a significant
portion of its properties or assets to any other Person (other than another
member of the Lorillard Group that is a party to this Agreement), then as a
condition to the effectiveness of such consolidation, merger, conveyance,
transfer, disposition or divestiture, such other Person shall automatically
become jointly and severally bound by all of the obligations hereunder of each
party hereto that is a member of the Lorillard Group, and shall further evidence
such obligation by executing and delivering to Loews prior to or at the time of
such consolidation, merger, conveyance, transfer, disposition or divestiture a
written agreement substantially in the form attached hereto as Exhibit A.
 
 
(c)    For purposes of this Section 5.1, any equity security or equity interest
of Lorillard Licensing Company, LLC and any interest in the intellectual
property owned by Lorillard Licensing Company, LLC will be deemed a “significant
portion” of the properties or assets of each of Lorillard and Lorillard
Licensing Company, LLC.
 
 
(d)    Any consolidation, merger, conveyance, transfer, disposition or
divestiture in violation of this Section 5.1 shall be void.
 
 
(e)    Lorillard shall describe its obligations under this Agreement, including
specifically those provided for in this Article V, in each set of annual audited
financial statements or interim unaudited financial statements that is included
in any Filing that it makes with the SEC.
 
 
ARTICLE VI


DISPUTE RESOLUTION
 
Section 6.1     Negotiation.
 
 
In the event of a controversy, dispute or claim arising out of, in connection
with, or in relation to the interpretation, performance, nonperformance,
validity, termination or breach of this Agreement or otherwise arising out of,
or in any way related to, this Agreement (collectively, “Agreement Disputes”),
the general counsels of Lorillard and Loews and/or such other executive officer
designated by the relevant party shall in good faith negotiate for a reasonable
period of time to settle such Agreement Dispute; provided, that such reasonable
period shall not, unless otherwise agreed by the relevant parties in writing,
exceed thirty days from the time of receipt by any such party of written notice
of such Agreement Dispute (“Dispute Notice”); provided, further, that in the
event of any arbitration in accordance with Section 6.2 hereof, the relevant
parties shall not assert the defenses of statute of limitations and laches
arising during the period beginning after the date of receipt of the Dispute
Notice, and any contractual time period or deadline under this Agreement to
which such Agreement Dispute
 
 
32

--------------------------------------------------------------------------------


 
 
relates occurring after the Dispute Notice is received shall not be deemed to
have passed until such Agreement Dispute has been resolved.
 
 
Section 6.2     Arbitration.
 
If the Agreement Dispute has not been resolved for any reason after thirty days
have elapsed from the receipt by a party thereto of a Dispute Notice, such
Agreement Dispute shall be determined, at the request of any relevant party, by
arbitration conducted in New York City, before and in accordance with the
then-existing Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), except as modified herein (the “Rules”). There shall be
three arbitrators. Each of Loews and Lorillard shall appoint one arbitrator
within thirty (30) days of receipt by respondent of a copy of the demand for
arbitration. The two party-appointed arbitrators shall have thirty (30) days
from the appointment of the second arbitrator to agree on a third arbitrator who
shall chair the arbitral tribunal. Any arbitrator not timely appointed by the
parties shall be appointed by the AAA upon the written request of either Loews
or Lorillard within thirty (30) days of such request in accordance with the
listing, ranking and striking method in the Rules, and in any such procedure,
each party shall be given a limited number of strikes, excluding strikes for
cause. The hearing shall be held no later than one hundred twenty (120) days
following the appointment of the third arbitrator.  Any controversy concerning
whether an Agreement Dispute is an arbitrable Agreement Dispute, whether
arbitration has been waived, whether any Person is bound to arbitrate, or as to
the interpretation of enforceability of this Article VI shall be determined by
the arbitrators. In resolving any Agreement Dispute, the parties intend that the
arbitrators shall apply the substantive laws of the State of New York, without
regard to any choice of law principles thereof that would mandate the
application of the laws of another jurisdiction. The parties intend that the
provisions to arbitrate set forth herein be valid, enforceable and irrevocable,
and any award rendered by the arbitrators shall be final and binding on the
parties. The parties agree to comply and cause the members of their applicable
Group to comply with any award made in any such arbitration proceedings and
agree to enforcement of or entry of judgment upon such award, in any court of
competent jurisdiction, including (a) the Supreme Court of the State of New
York, New York County, or (b) the United States District Court for the Southern
District of New York. The arbitrators shall be entitled, if appropriate, to
award any remedy in such proceedings, including monetary damages, specific
performance and all other forms of legal and equitable relief; provided,
however, the arbitrators shall not be entitled to award punitive, exemplary,
treble or any other form of non-compensatory damages unless in connection with
indemnification for a Third Party Claim (and in such a case, only to the extent
awarded in such Third Party Claim). Without limiting the provisions of the
Rules, unless otherwise agreed in writing by or among the relevant parties or
permitted by this Agreement, the relevant parties shall keep, and shall cause
the members of their applicable Group to keep, confidential all matters relating
to the arbitration or the award, and any negotiations, conferences and
discussions pursuant to this Article VI shall be treated as compromise and
settlement negotiations; provided, that such matters may be disclosed (i) to the
extent reasonably necessary in any proceeding brought to enforce the award or
for entry of a judgment upon the award and (ii) to the extent otherwise required
by law, rule, regulation or legal process. Nothing said or disclosed, nor any
document produced, in the course of any negotiations, conferences and
discussions that is not otherwise independently discoverable shall
 
 
33

--------------------------------------------------------------------------------


 
 
be offered or received as evidence or used for impeachment or for any other
purpose in any current or future arbitration. Nothing contained herein is
intended to or shall be construed to prevent any party from applying to any
court of competent jurisdiction for interim measures or other provisional relief
in connection with the subject matter of any Agreement Disputes. Without
prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies and to direct the parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect.
 
 
Section 6.3     Costs and Expenses.
 
 
Loews and Lorillard will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each of them shall be solely responsible for
all fees, costs, disbursements and other expenses incurred in the preparation
and prosecution of its case; provided, that in the event that a party fails to
comply with the orders or decision of the arbitral tribunal, then such
non-complying party shall be liable for all costs and expenses (including,
without limitation, attorneys fees) incurred by the other party in its effort to
obtain either an order to compel, or an enforcement of an award, from a court of
competent jurisdiction.
 
 
Section 6.4     Confidentiality of Arbitration Proceedings.
 
 
Except to the extent necessary in connection with arbitration of any Agreement
Dispute, a court challenge to the arbitration contemplated by Section 6.2 hereof
or for enforcement of an arbitral award, information concerning (i) the
existence of an arbitration pursuant to Section 6.2 hereof, (ii) any documentary
or other evidence given by a party or a witness in the arbitration and (iii) the
arbitration award may not be disclosed by the tribunal administrator, the
arbitrators, any party or its counsel to any Person or entity not connected with
the proceeding unless required by law, rule, regulation or legal process, and
then only to the extent of disclosing what is legally required.  A party filing
any document arising out of or relating to any arbitration in court shall seek
from the court confidential treatment for such document.
 
 
Section 6.5     Tax Matters.
 
 
This Article VI shall not apply to any matters to which Article IV applies.
 
 
ARTICLE VII


OTHER PROVISIONS
 
Section 7.1     Treatment of Carolina Group 2002 Stock Option Plan.
 
 
 Each of Loews and Lorillard shall take all actions necessary so that each
option to purchase shares of CG Stock (each, a “CG Option”) and each stock
appreciation right to be
 
 
34

--------------------------------------------------------------------------------


 
 
settled in shares of CG Stock (each, a “CG SAR”) issued under the Carolina Group
2002 Stock Option Plan which is outstanding and unexercised immediately prior to
the Effective Date shall be assumed as of such date by Lorillard and shall be
converted into, as applicable, either (a) an option to purchase the same number
of shares of Lorillard common stock as was subject to the CG Option being
assumed, at the same exercise price, for the same remaining period and subject
to the same terms and conditions (including those relating to vesting)
applicable to the CG Option being assumed, or (b) a stock appreciation right
with respect to the same number of shares of Lorillard common stock as were
subject to the CG SAR being assumed, at the same exercise price, for the same
remaining period and subject to the same terms and conditions (including those
relating to vesting) applicable to the CG SAR being assumed.  Effective as of
the Effective Date, Lorillard shall assume the Carolina Group 2002 Stock Option
Plan.
 
 
Section 7.2     Provision of Information.
 
 
(a)    If, from time to time after the Effective Date, Loews determines in good
faith that it requires financial or other information related to Lorillard or
any other member of the Lorillard Group for the purpose of complying with its
obligations under the federal securities laws, including for use in connection
with any Filing, then Lorillard shall promptly provide such information to Loews
upon request.
 
 
(b)    If, from time to time after the Effective Date, Lorillard determines in
good faith that it requires financial or other information related to Loews for
the purpose of complying with its obligations under the federal securities laws,
including for use in connection with any Filing, then Loews shall promptly
provide such information to Lorillard upon request.
 
 
Section 7.3     Binding Effect.
 
 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their successors and assigns (including,
but not limited to, any successor of Loews or Lorillard succeeding to the Tax
attributes of such party under Section 381 of the Code), except as expressly
otherwise provided herein.  All references in this Agreement to the equity of
any member of the Lorillard Group shall also mean and refer to the equivalent
securities of or ownership interest in any successor to such Lorillard Group
member.
 
 
Section 7.4     No Assignment.
 
 
Except as otherwise provided for in this Agreement, neither this Agreement nor
any of the rights, interests or obligations of any party hereto may be assigned
by such party without the prior written consent of the other parties, other than
an assignment by any party to this Agreement of all of its rights, interests or
obligations hereunder to its successor.
 
 
35

--------------------------------------------------------------------------------


 
 
Section 7.5     No Third Party Beneficiaries.
 
 
Nothing in this Agreement shall convey any rights upon any Person or entity
which is not a party or a permitted assignee of a party to this Agreement,
except with respect to released Persons and Indemnified Parties under Article
III and Article IV.
 
 
Section 7.6     Notices.
 
 
All notices and other communications provided for hereunder shall be dated and
in writing and shall be deemed to have been given (a) when delivered, if
delivered personally, sent by confirmed telecopy or sent by registered or
certified mail, return receipt requested, postage prepaid, (b) on the next
Business Day if sent by overnight courier, and (c) when received if delivered
otherwise.  Such notices shall be delivered to the address set forth below, or
to such other address as any party shall furnish to each other party.
 
 
If to Loews or any other member of the Loews Group, to:
 
General Counsel
Loews Corporation
667 Madison Avenue
New York, New York 10065-8087
Phone: (212) 521-2000
Fax: (212) 521-2997
 
If to Lorillard or any other member of the Lorillard Group, to:
 
General Counsel
Lorillard, Inc.
714 Green Valley Road
Greensboro, North Carolina 27408-7018
Phone: (336) 335-7718
Facsimile: (336) 335-7707
 
 
Section 7.7     Governing Law.
 
 
This Agreement shall be construed and enforced in accordance with, and the
rights and duties of the parties shall be governed by, the laws of the State of
New York without regard to any principles of conflicts of law or choice of law
that would mandate the application of laws of another jurisdiction.
 
 
Section 7.8     Counterparts.
 
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
 
36

--------------------------------------------------------------------------------


 
 
Section 7.9     Severability.
 
 
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.  To the extent that any such
provision is so held to be invalid, illegal or unenforceable, Loews and
Lorillard shall in good faith use their best efforts to find and effect an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.
 
 
Section 7.10   Amendment, Modification and Termination.
 
 
This Agreement may be amended, modified, supplemented or terminated only by
written agreement executed by all of the parties hereto or their respective
successors, provided, however, this Agreement may be terminated by Loews at any
time and for any reason prior to the Effective Date.
 
 
Section 7.11   Entire Agreement.
 
 
This Agreement, including any schedules or exhibits annexed hereto, embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof, and supersedes all previous negotiations, commitments and
writings with respect to such subject matter.  There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein.
 
 
Section 7.12   No Circumvention.
 
 
The parties, on behalf of themselves and their successors, agree not to directly
or indirectly take any actions, act in concert with any Person who takes an
action, or cause or allow any member of any such party’s Group or any successor
to such Person to take any actions (including the failure to take a reasonable
action) such that the resulting effect is to materially undermine the
effectiveness of any of the provisions of this Agreement (including adversely
affecting the rights or ability of any party to successfully pursue
indemnification, contribution or payment pursuant to Article III or Article IV).
 
 
Section 7.13   Descriptive Headings.
 
 
The descriptive headings of the several articles and sections of this Agreement
are inserted for reference only and shall not limit or otherwise affect the
meaning hereof.
 
 
Section 7.14   Drafting of Language.
 
 
Each of the parties hereto agrees that the drafting of the language contained in
this Agreement was a cooperative effort, that each party was equally responsible
for such drafting
 
 
 
37

--------------------------------------------------------------------------------

 

and that it would be inequitable for any party to be deemed the “drafter” of any
specific language contained herein pursuant to any judicial doctrine or
presumption relating thereto.
 
 
38

--------------------------------------------------------------------------------


 
 
IN WITNESS HEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.
 
 
 

  LOEWS CORPORATION                  
 
By:
/s/ Gary W. Garson       Name: Gary W. Garson       Title:   Senior Vice
President, Secretary                   and General Counsel  

 
 

  LORILLARD, INC.                  
 
By:
/s/ Ronald S. Milstein       Name: Ronald S. Milstein        Title:   Senior
Vice President, Legal                   and External Affairs, General      
            Counsel and Secretary  

 
 

  LORILLARD TOBACCO COMPANY                  
 
By:
/s/ Ronald S. Milstein       Name: Ronald S. Milstein        Title:   Senior
Vice President, Legal                   and External Affairs, General      
            Counsel and Secretary  

 
 

   LORILLARD LICENSING COMPANY, LLC                  
 
By:
/s/ Victor Lindsley       Name: Victor Lindsley        Title:   Member of the
Board of Directors          

 
 
 
 
 
 
 
 
 
 
 


Signature Page to Separation Agreement

 
 

--------------------------------------------------------------------------------


 
 

  ONE PARK MEDIA SERVICES, INC.                  
 
By:
/s/ Ronald S. Milstein       Name: Ronald S. Milstein        Title:   Vice
President and Assistant Secretary          

 
 

  PLISA S.A.                  
 
By:
/s/ Vincent Losito       Name: Vincent Losito        Title:   Member of the
Board of Directors          

 
 
 
 
 
 
 
 
 
 
 


Signature Page to Separation Agreement

 
 

--------------------------------------------------------------------------------



 
Exhibit A
 
 
Form of Assumption Agreement
 
 
Date: __________________
 
 
Loews Corporation
Attention: General Counsel
667 Madison Avenue
New York, New York 10065-8087
 
 
Ladies and Gentlemen:
 
 
Reference is made to the Separation Agreement (the “Separation Agreement”),
dated as of May 7, 2008, by and among Loews Corporation, a Delaware corporation
(“Loews”), Lorillard, Inc., a Delaware corporation (“Lorillard”), the
Subsidiaries of Lorillard named therein and any other Person who later becomes a
party to the Separation Agreement by an agreement substantially similar hereto
or otherwise pursuant to Section 5.1 of the Separation Agreement. Capitalized
terms used but not defined herein have the meanings given in the Separation
Agreement.
 
 
1.    Assumption.  The undersigned hereby (i) acknowledges that it has received
and reviewed a complete copy of the Separation Agreement, and (ii) agrees that,
upon its execution of this Agreement, it shall become a party to the Separation
Agreement as a member of the Lorillard Group and shall be fully bound by, and
subject to, all of the terms, conditions and other provisions of the Separation
Agreement that are binding upon a member of the Lorillard Group with all
attendant rights, duties and obligations stated therein, with the same force and
effect as if the undersigned had executed the Separation Agreement on the date
thereof.
 
 
2.    Notice.  Section 7.6 of the Separation Agreement is hereby supplemented to
reflect the undersigned party’s address for notices:
 


Contact:
 
     
Entity:
 
     
Address:
 
     
     
Facsimile:
 
     

 
 
 


Exhibit A-1


 
 
 

--------------------------------------------------------------------------------

 
 

            3.    Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights and duties of the parties hereto shall be
governed by, the laws of the State of New York without regard to any principles
of conflicts of law or choice of law that would mandate the application of laws
of another jurisdiction.
 
 
4.    Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
5.    Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by written agreement executed by all of the parties to the
Separation Agreement or their respective successors.
 
 
6.    Descriptive Headings.  The descriptive headings of the several sections of
this Agreement are inserted for reference only and shall not limit or otherwise
affect the meaning of such sections.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 

  Entity:    

 
 
 
 
By:
        Name:        Title:           

 
 

  Acknowledged by:    

 
 

  LOEWS CORPORATION        
 
 
        Name:        Title:           

 
 
 


Exhibit A-2




 
 

--------------------------------------------------------------------------------

 
